[exhibit1015001.jpg]
Exhibit 10.15 PERFORMANCE-BASED STOCK UNIT AGREEMENT UNDER THE KNOLL INC. 2018
STOCK INCENTIVE PLAN THIS AGREEMENT (the “Agreement”) is made effective as of
the ______ day of __________, 2019 (the “Grant Date”), between Knoll, Inc., a
Delaware corporation (the “Company”), and ________________________ (the
“Grantee”). Except as otherwise specifically provided herein, capitalized terms
used herein shall have the meanings attributed thereto in the Knoll, Inc. 2018
Stock Incentive Plan (the “Plan”). WHEREAS, pursuant to the Plan, the Company
desires to grant the Grantee a Performance Award in the form of Stock Units, on
the terms and conditions set forth herein. NOW, THEREFORE, in consideration of
the mutual covenants hereinafter set forth and for other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the
parties hereto agree as follows: 1. Grant of Stock Units. Subject to the terms
and conditions set forth herein and in the Plan, the Company hereby grants to
the Grantee ______________ Stock Units (the “Award”). The Grantee expressly
acknowledges receipt of a copy of the Plan and agrees to be bound by all of the
provisions of this Agreement and the Plan. 2. Non-Transferability. The Grantee
may not sell, transfer, pledge, or otherwise encumber or dispose of this Award.
3. Definitions; Vesting; Forfeiture. (a) Definitions. Capitalized terms not
defined in this Agreement shall have the meanings ascribed to them in the Plan.
For purposes of this Agreement, the following capitalized terms shall have the
following meanings: (i) “Cause” for the purposes of the Award and “cause” for
purposes of Section 14.6 of the Plan (or a successor provision) means “cause” as
defined in any employment agreement between the Grantee and the Company or any
Subsidiary or, in the absence of any such definition, (A) the substantial and
continued failure of the Grantee to perform material duties reasonably required
of the Grantee by the Company or any Subsidiary or the Company’s Board of
Directors (the “Board”), as applicable (it being understood that a failure to
attain performance objectives shall not in and of itself be treated as a failure
to perform material duties for purpose of this clause (A)) for a period of not
less than thirty (30) consecutive days, provided notice in writing from the
Company or the Board, as applicable, is given to the Grantee specifying in
reasonable detail the circumstances constituting such substantial and continued
failure, (B) conduct by the Grantee substantially disloyal to the Company which
conduct is identified in reasonable detail by notice in writing from the Company
or the Board, as applicable, and which conduct, if susceptible of cure, is not
cured by the Grantee within 30 days of the Grantee’s receipt of such notice, (C)
any act of fraud, embezzlement or misappropriation by the Grantee against the
Company or any Subsidiary, (D) the conviction of the Grantee of a felony (or the
equivalent under applicable law) or plea by the Grantee of guilty or “nolo
contendere” to the charge of a felony (or the equivalent under applicable law),
or (E) in the case of a Grantee who is a director of the Company, removal of the
Grantee from the Board for cause under applicable law. The definition of “cause”
herein shall not modify, amend or otherwise affect the definition of “cause” in
any employment or other agreement with the Company or any Subsidiary. (ii)
“Concentrated Peer Group” means a group of publicly-traded peer companies
approved by the Committee. If the common stock of any of these companies ceases
to be publicly traded at any time during the Performance Period, such company
shall be deleted from the Concentrated Peer Group and shall not be taken into
account when determining TSR for the Concentrated Peer Group. 1



--------------------------------------------------------------------------------



 
[exhibit1015002.jpg]
Exhibit 10.15 (iii) “Dividends Paid” means dividends declared (including
extraordinary dividends), if any, during the TSR Performance Period. Cash
equivalents will be valued as of the date(s) on which the dividend(s) were
declared during the TSR Performance Period. Stock dividends will be valued at
the fair market value measured at the end of the TSR Performance Period. (iv)
“EBITDA” means, for any fiscal year, the Company’s earnings before interest,
taxes, depreciation and amortization. The determination of EBITDA shall be made
from the Company’s books and records. Such books and records shall be maintained
in accordance with U.S. generally accepted accounting principles and the
Company’s internal accounting policies and procedures consistently applied over
each of the fiscal years during the EBITDA Performance Period. Notwithstanding
the foregoing, the Committee will determine the extent to which extraordinary
and one-time items of income and expense, such as asset impairment charges,
gains or losses on sales of fixed assets, transactions outside of the ordinary
course of business (acquisition costs, bank refinancings, IPO/secondary stock
offerings, etc.), and restructuring costs, in each case, shall be excluded from
the determination of EBITDA for the fiscal year in which the extraordinary or
one-time item of income or expense occurs. The Company’s finance department
shall make an initial determination of EBITDA for each fiscal year during the
EBITDA Performance Period. The Company’s auditors shall review the finance
department’s determinations. The Committee shall take into account the finance
department’s determination and the Company’s auditors’ review and make the final
determination of EBITDA as soon as practicable after the end of the EBITDA
Performance Period. Notwithstanding anything to the contrary set forth herein,
all determinations and interpretations made by the Committee shall be binding
and conclusive. (v) “Material Acquisition or Divestiture” means any acquisition
or divestiture or other business combination not involving a Change in Control
that is deemed to result in an increase or decrease in annual EBITDA exceeding
$_____________ USD (the “Materiality Threshold”). An acquisition (or business
combination) will be deemed to result in an increase in annual EBITDA exceeding
the Materiality Threshold if the acquired business’s EBITDA measured over the
most recently completed fiscal year immediately preceding the date of
acquisition (or business combination) exceeded $___________ USD. A divestiture
will be deemed to result in a decrease in annual EBITDA exceeding the
Materiality Threshold if the divested business’ EBITDA measured over the most
recently completed fiscal year immediately preceding the divestiture exceeded
$_____________ USD. (vi) “EBITDA Target I” means $____________ USD; provided,
however, that if a Material Acquisition or Divestiture occurs, other than the
divestiture of a business that generated an operating loss in the twelve (12)
months preceding such divestiture, the EBITDA Target shall be adjusted to
account for the addition of EBITDA, or the decrease of EBITDA, resulting from
the transaction. For example, the acquisition of an entity that generated EBITDA
of $____________ USD in the 12 months preceding the acquisition shall cause an
upward adjustment in the EBITDA target by $__________ USD for each full calendar
year remaining in the EBITDA Performance Period (if any), plus an amount equal
to the product of $___________ multiplied by a fraction, the numerator of which
is the number of full months remaining in the calendar year in which the
acquisition occurred and the denominator of which is twelve (12). (vii) “EBITDA
Target II” means $_________ USD; provided, however, that if a Material
Acquisition or Divestiture occurs, other than the divestiture of a business that
generated an operating loss in the twelve (12) months preceding such
divestiture, the EBITDA Target shall be adjusted to account for the addition of
EBITDA, or the decrease of EBITDA, resulting from the transaction. For example,
the acquisition of an entity that generated EBITDA of $ USD in the 12 months
preceding the acquisition shall cause an upward adjustment in the EBITDA target
by $__________ USD for each full calendar year remaining in the EBITDA
Performance Period (if any), plus an amount equal to the product of $________
multiplied by a fraction, the numerator of which is the number of full months
remaining in the calendar year in which the acquisition occurred and the
denominator of which is twelve (12). (viii) “EBITDA Performance Period” means
the three calendar-year period commencing on January 1, 20__ and ending on
December 31, 20__. 2



--------------------------------------------------------------------------------



 
[exhibit1015003.jpg]
Exhibit 10.15 (ix) “Performance Period(s)” means the EBITDA Performance
Period(s) and the TSR Performance Period(s), as applicable. (x) “Pro Rata
Fraction” means a fraction, the numerator of which is the number of full months
from the Grant Date through the date of a Qualified Termination and the
denominator of which is thirty-six (36). (xi) “Qualified Termination” means a
termination of Continuous Service during the Performance Period (A) by the
Company or a Subsidiary on account of the Grantee’s Disability, (B) due to the
Grantee’s death, or (C) by the Company or a Subsidiary without “cause.” (xii)
“Stretch Target” means $______________ USD; provided, however, that if a
Material Acquisition or Divestiture occurs, other than the divestiture of a
business that generated an operating loss in the twelve (12) months preceding
such divestiture, the Stretch Target shall be adjusted to account for the
addition of EBITDA, or the decrease of EBITDA, resulting from the transaction,
For example, the acquisition of an entity that generated EBITDA of $________ USD
in the 12 months preceding the acquisition shall cause an upward adjustment in
the Stretch Target by $___________ USD for each full calendar year remaining in
the EBITDA Performance Period (if any), plus an amount equal to the product of
$___________ multiplied by a fraction, the numerator of which is the number of
full months remaining in the calendar year in which the acquisition occurred and
the denominator of which is twelve (12). (xiii) “TSR” means the cumulative
percentage change in stock price over the TSR Performance Period, with Dividends
Paid during the TSR Performance Period being added to the stock price at the end
of the TSR Performance Period. For purposes of this Agreement, the price of an
entity’s stock at the beginning of the TSR Performance Period will be the
average closing stock price over the trading days in the twenty (20) days
immediately preceding the start of the TSR Performance Period, and the stock
price at the end of the TSR Performance Period will be the average closing stock
price over the trading days in the last twenty (20) days of the TSR Performance
Period. In the event of a spin off, split up or similar transaction involving
the business of the Company or a company in the Concentrated Peer Group, the
shares of the entity of such transaction will be treated as Dividends Paid with
respect to the Company or the company in the Concentrated Peer Group, as
applicable. (xiv) “TSR Performance Period” means the three-year period
commencing on the Grant Date and ending on the third (3rd) anniversary of the
Grant Date. (xv) “Vesting Date” means the date the Committee certifies the
EBITDA and TSR results or, if earlier, the date vesting occurs pursuant to
Section 3(c) or Section 3(d)(iii). (b) Vesting. Except as otherwise specifically
provided in Sections 3(c) and 3(d) hereof, the vesting of the Award is
contingent upon the Grantee’s Continuous Service from the Grant Date through the
Vesting Date. Except as otherwise provided in Sections 3(c) and 3(d) hereof, the
Award shall vest as follows: (i) EBITDA Portion. (I) Twenty five percent (25%)
of the Award shall vest if cumulative EBITDA over the EBITDA Performance Period
equals or exceeds the EBITDA Target I, but is less than the EBITDA Target II and
(II) an additional twenty five percent (25%) of the Award shall vest if
cumulative EBITDA over the EBITDA Performance Period equals or exceeds the
EBITDA Target II, and (III) an additional twenty-five percent (25%) of the Award
shall vest if the cumulative EBITDA over the EBITDA Performance period equals or
exceeds the Stretch Target; and (ii) Relative TSR Portion. Fifty percent (50%)
of the Award shall vest if the Company’s TSR equals or exceeds the fiftieth
(50th) percentile of the TSR of the Concentrated Peer Group over the TSR
Performance Period. 3



--------------------------------------------------------------------------------



 
[exhibit1015004.jpg]
Exhibit 10.15 Except as otherwise provided in Sections 3(c) and 3(d) hereof, the
Award shall be forfeited to the extent it does not vest pursuant to this Section
3(b). For the sake of clarity, up to 125% of the Award is eligible to vest
pursuant to this Section 3(b). (c) Change in Control. Section 14.6 of the Plan
(or a successor provisions) shall apply in the event of a Change in Control, and
for purposes of such section, the term “cause” shall have the meaning set forth
in Section 3(a)(i) above. (d) Prorated Vesting in connection with a Qualified
Termination. If, during the Performance Period, the Grantee’s Continuous Service
shall cease by reason of a Qualified Termination, a pro rata portion of the
Award shall immediately vest as follows: (i) If the Qualified Termination is a
termination by the Company or a Subsidiary on account of the Grantee’s
Disability or due to the Grantee’s death, the number of Stock Units subject to
the Award that shall vest as a result of the Qualified Termination shall be
determined by multiplying the total number of Stock Units subject to the Award
by the Pro Rata Fraction. (ii) If the Qualified Termination is a Without Cause
Termination, the number of Stock Units subject to the Award that shall vest as a
result of the Qualified Termination shall be determined by multiplying the
number of Stock Units subject to the Award that vest based on actual performance
over the entire Performance Period by the Pro Rata Fraction. (iii) The date of
such pro rata vesting in the event of a Qualified Termination shall be (A) if
the Qualified Termination is a termination by the Company or a Subsidiary on
account of the Grantee’s Disability or due to the Grantee’s death, the date of
such Qualified Termination, and (B) if the Qualified Termination is a Without
Cause Termination, the date vesting would have occurred pursuant to Section
3(b). (e) Forfeiture on Termination of Continuous Service. If the Grantee’s
Continuous Service is terminated for any reason during the Performance Period,
any Stock Units subject to the Award that do not become vested pursuant to
Sections 3(c) and 3(d), or an employment or other agreement between the Grantee
and the Company or a Subsidiary, shall be immediately forfeited. 4. Conversion
of Stock Units and Issuance of Shares. One Share shall be issuable for each
Stock Unit subject to the Award that vests. The Shares shall be issued at or as
soon as practicable following the Vesting Date (but in no event later than March
15th of the calendar year following the year in which the Vesting Date occurs).
In the case of the Grantee’s death, such Shares will be issued in the name of
the beneficiary designated in writing by the Grantee pursuant to a form of
designation provided by the Company, to the Grantee’s legatee or legatees, or to
his or her personal representatives or distributes, as the case may be. Any
fractional unit remaining after the Award is fully vested shall be discarded and
shall not be converted into a fractional Share. 5. Rights as a Stockholder;
Dividend Equivalents. (a) Rights as Stockholder. Except as provided in Section
5(b) below, neither the Grantee nor any person claiming under or through the
Grantee will have any of the rights or privileges of a stockholder of the
Company in respect of any Shares deliverable hereunder (including the right to
vote or receive dividends) unless and until certificates representing such
Shares (which may be in book entry form) will have been issued and recorded on
the records of the Company or its transfer agents or registrars. After such
issuance and recordation, the Grantee will have all the rights of a stockholder
of the Company with respect to voting such Shares and receipt of dividends and
distributions on such Shares. (b) Dividend Equivalents. If the Company declares
a normal cash dividend on its Shares prior to the earlier of the date the Award
is settled in full or terminates, the Grantee will receive a Dividend Equivalent
credit equal to such cash dividend for each outstanding Stock Unit subject to
the Award. Any such Dividend Equivalent credits shall be accumulated and shall
be subject to the same terms and conditions as are applicable to the Stock Units
to which the Dividend Equivalents relate, including, without limitation, the
restrictions 4



--------------------------------------------------------------------------------



 
[exhibit1015005.jpg]
Exhibit 10.15 on transfer, forfeiture, vesting and payment provisions contained
in this Agreement. For avoidance of doubt, Dividend Equivalents shall be paid in
cash only if and when the Stock Units to which they relate are converted into
Shares pursuant to Section 4. 6. Binding Effect. This Agreement shall be binding
upon the heirs, executors, administrators and successors of the parties hereto.
7. Governing Law. This Agreement shall be construed and interpreted in
accordance with the internal laws of the State of Delaware, without reference to
the principles of conflicts of law thereof. Each party hereby irrevocably
consents and submits to the personal jurisdiction of and venue in the United
States District Court - District of Delaware and the Delaware State courts, in
any legal action, equitable suit or other proceeding arising out of or related
to this Agreement. 8. Withholding. The Company or any Subsidiary thereof shall
have the power and right to deduct or withhold, or require the Grantee to remit
to the Company or any Subsidiary all federal, state, local or foreign taxes
required by law to be withheld by the Company or a Subsidiary with respect to
this Award. The Grantee may be required to pay to the Company in cash or cash
equivalents, either prior to or concurrent with the issuance of Shares in
respect of Stock Units that have vested, the amount required by law to be
withheld by the Company. The Grantee may satisfy all or part of such withholding
requirement (provided that such amount, consistent with Accounting Standards
Codification 718 as amended from time to time, shall not be in excess of the
maximum statutory federal, state and local withholding requirements) by
tendering previously-owned Shares or by having the Company withhold Shares of
Restricted Stock that would otherwise vest. 9. No Right to Continuous Service.
The establishment of the Plan and the grant of Stock Units hereunder shall not
be construed as granting to the Grantee the right to Continuous Service, nor
shall the Plan or this Agreement be construed as limiting the right of the
Company or any Subsidiary to terminate the Grantee’s Continuous Service at any
time for any reason whatsoever, with or without cause. 10. No Liability. No
member of the Committee or the Board shall be personally liable by reason of any
contract or other instrument executed by such member or on his or her behalf in
his or her capacity as a member of the Committee or Board nor for any mistake of
judgment made in good faith, and the Company shall indemnify and hold harmless
each member of the Committee, each member of the Board and each other employee,
officer or director of the Company to whom any duty or power relating to the
administration or interpretation of the Plan or this Agreement may be allocated
or delegated, against any cost or expense (including counsel fees) or liability
(including any sum paid in settlement of a claim) arising out of any act or
omission to act in connection with the Plan or this Agreement unless arising out
of such person’s own fraud or bad faith; provided, however, that approval of the
Board shall be required for the payment of any amount in settlement of a claim
against any such person. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled under the Company’s certificate of incorporation or by-laws, as a
matter of law, or otherwise, or any power that the Company may have to indemnify
them or hold them harmless. 11. Headings. Headings are for the convenience of
the parties and are not deemed to be a part of this Agreement. 12. Plan and
Compensation Recoupment Policy. The terms of the Plan, a copy of which is
provided with this Agreement, and the Knoll, Inc. Compensation Recoupment Policy
(the “Policy) which is made part of this Agreement and incorporated herein by
reference. In the event of any conflict between the terms of the Plan and the
terms of this Agreement or the Policy, the terms of the Plan shall govern. 5



--------------------------------------------------------------------------------



 
[exhibit1015006.jpg]
Exhibit 10.15 13. Nature of Award. In accepting the Award, the Grantee
acknowledges and agrees that: (a) the Plan is established voluntarily by the
Company, it is discretionary in nature, and it may be modified, amended,
suspended or terminated by the Company at any time, unless otherwise provided in
the Plan and this Agreement; (b) the Award is voluntary and occasional and does
not create any contractual or other right to receive future awards of Stock
Units, or benefits in lieu of Stock Units, even if Stock Units have been awarded
repeatedly in the past; (c) all decisions with respect to future awards, if any,
will be at the sole discretion of the Company; (d) the Grantee’s participation
in the Plan is voluntary; (e) the Award is not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
any Subsidiary; (f) in the event that the Grantee is not an employee of the
Company or any Subsidiary, the Award and the Grantee’s participation in the Plan
will not be interpreted to form an employment or service contract or
relationship with the Company or any Subsidiary; (g) the future value of the
underlying Shares is unknown and cannot be predicted with certainty; (h) in
consideration of the Award, no claim or entitlement to compensation or damages
shall arise from termination of the Award or diminution in value of the Award or
Shares acquired upon vesting of the Award, resulting from termination of the
Grantee’s Continuous Service by the Company or any Subsidiary (for any reason
whatsoever and whether or not in breach of local labor laws) and in
consideration of the grant of the Award, the Grantee irrevocably releases the
Company and any Subsidiary from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by signing this Agreement, the Grantee shall
be deemed irrevocably to have waived his or her right to pursue or seek remedy
for any such claim or entitlement; (i) in the event of termination of the
Grantee’s Continuous Service (whether or not in breach of local labor laws), the
Grantee’s right to receive Awards under the Plan and to vest in such Awards, if
any, will terminate effective as of the date that the Grantee is no longer
providing services and will not be extended by any notice period mandated under
local law (e.g., providing services would not include a period of “garden leave”
or similar period pursuant to local law); furthermore, in the event of
termination of the Grantee’s Continuous Service (whether or not in breach of
local labor laws), the Committee shall have the exclusive discretion to
determine when the Grantee is no longer providing services for purposes of this
Award; (j) the Company is not providing any tax, legal or financial advice, nor
is the Company making any recommendations regarding the Grantee’s participation
in the Plan or the Grantee’s acquisition or sale of the underlying Shares; and
(k) the Grantee is hereby advised to consult with the Grantee’s own personal
tax, legal and financial advisers regarding the Grantee’s participation in the
Plan before taking any action related to the Plan. 14. Data Privacy. 6



--------------------------------------------------------------------------------



 
[exhibit1015007.jpg]
Exhibit 10.15 (a) The Grantee hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the Grantee’s
personal data as described in this Agreement by and among, as applicable, the
Grantee’s employer, the Company and any Subsidiary for the exclusive purpose of
implementing, administering and managing the Grantee’s participation in the
Plan. (b) The Grantee understands that the Company and the Grantee’s employer
may hold certain personal information about the Grantee, including, but not
limited to, the Grantee’s name, home address and telephone number, date of
birth, social insurance or other identification number, salary, nationality, job
title, any shares of Common Stock or directorships held in the Company, details
of all Stock Units or any other entitlement to shares of Common Stock awarded,
canceled, vested, unvested or outstanding in the Grantee’s favor, for the
exclusive purpose of implementing, administering and managing the Plan (“Data”).
(c) The Grantee understands that Data will be transferred to any third party
assisting the Company with the implementation, administration and management of
the Plan. The Grantee understands that the recipients of the Data may be located
in the Grantee’s country, or elsewhere, and that the recipients’ country may
have different data privacy laws and protections than the Grantee’s country. The
Grantee understands that the Grantee may request a list with the names and
addresses of any potential recipients of the Data by contacting the Grantee’s
local human resources representative. The Grantee authorizes the Company and any
other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing the Grantee’s
participation in the Plan. The Grantee understands that Data will be held only
as long as is necessary to implement, administer and manage the Grantee’s
participation in the Plan. The Grantee understands that the Grantee may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Grantee’s local human resources representative. The Grantee understands,
however, that refusal or withdrawal of consent may affect the Grantee’s ability
to participate in the Plan. For more information on the consequences of the
Grantee’s refusal to consent or withdrawal of consent, the Grantee understands
that the Grantee may contact the Grantee’s local human resources representative.
15. Language. If the Grantee has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
translated version is different than the English version, the English version
will control, unless otherwise prescribed by applicable law. 16. Section 409A.
To the extent applicable, the provisions of this Agreement shall be interpreted
and construed in a manner intended to comply with Section 409A of the Internal
Revenue Code of 1986, as amended, the regulations issued thereunder or any
exception thereto (“Section 409A”). Each payment under this Agreement is
intended to be exempt from Section 409A under the short-term deferral exception
as specified in Treas. Reg. § 1.409A-l(b)(4). Notwithstanding the foregoing, to
the extent the Award (or any portion of the Award) is determined to constitute
deferred compensation and to be subject to Section 409A, (a) the Grantee shall
only be deemed to have terminated Continuous Service for purposes of the Award
if the termination constitutes a “separation from service,” as that term is used
in Section 409A, and (b) to the extent any Shares would be issued with respect
to any portion of the Award due to the Grantee’s termination of Continuous
Service, if the Grantee is deemed to be a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i), no Shares shall be issued hereunder with
respect to such portion of the Award prior to the date that is six (6) months
after the date of the Grantee’s termination of Continuous Service or, if
earlier, the Grantee’s date of death. Immediately following any such six (6)
month delay, all such delayed Shares will be issued in a single lump sum. The
Company makes no representation that the Award will comply with Section 409A and
makes no undertaking to prevent Section 409A from applying to the Award or to
mitigate its effects on any deferrals or payments made in respect of the Award.
7



--------------------------------------------------------------------------------



 
[exhibit1015008.jpg]
Exhibit 10.15 Effective as of the day and year first written above. KNOLL, INC.
By: Name: Title: GRANTEE: Name: 8



--------------------------------------------------------------------------------



 